IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,332-02


                        EX PARTE TYRRELL CECIL PETE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 13-17922-A IN THE 252ND DISTRICT COURT
                            FROM JEFFERSON COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to thirty years’ imprisonment. The conviction was affirmed on direct appeal.

Pete v. State, No. 09-16-00370-CR (Tex. App.—Beaumont del. Sep. 26, 2018).

        Applicant filed this habeas application in the trial court on July 19, 2019, and he raised fifty-

four grounds for relief. Applicant also filed a supplemental habeas application in the trial court on

December 3, 2019, and he raised sixteen grounds for relief. This Court has made an independent
                                                                                              2

review of the record and concludes that all of these claims lack merit.

       In another pleading filed in the trial court on October 8, 2019, Applicant raised

“Supplemental Grounds 1 and 2 and 3.” Applicant has asked to dismiss these claims. These claims

are dismissed. See Ex parte Speckman, 537 S.W.3d 49 (Tex. Crim. App. 2017); Ex parte Torres, 943
S.W.2d 469, 474 (Tex. Crim. App. 1997).

       Habeas relief is denied.



Filed: February 5, 2020
Do not publish